Title: To James Madison from Theodorus Bailey, 31 July 1808
From: Bailey, Theodorus
To: Madison, James



Sir.
Post Office New York 31 July 1808.

By the Ship Thalia, Captain Silliman, last from Falmouth, Three Packets for the Secretary State, from Mr. Pinckney, our Minister at London, were yesterday received at this Office; and are forwarded by this day’s Mail  Captn. Silliman informed me, that soon after he left Bourdeaux, he was taken & Carried into Falmouth, by a British Cruizer.  His Letter bag was taken to the Court of Admiralty, and the Letters opened without discrimination, among which you will observe one addressed to you, thus violated: Captn. S. further states, that among the letters from France, he well recollects a large Packet for you; from General Armstrong at Paris when taken by the Officers of the Admiralty; which Packet he presumed had been returned to him: but on a careful examination of his letters, made by me in his presence, on receiving them in the Office; the Packet in question could not be found  Hence he infered, that it had been retained at Falmouth.  I immediately made a minute of it; and apprehending that it may be a matter of some consequence, I conceived it my duty to give you this Statement of the transaction  With great Consideration and respect, I am Sir, your most Obed. Servant,

Theodorus Bailey

